Citation Nr: 0434283	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right wrist 
disorder.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in January and September of 2003.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a right ankle disorder, a left ankle 
disorder, a right wrist disorder, a left hip disorder, and a 
right shoulder disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Service connection is presently in effect for post-
traumatic stress disorder (PTSD) (50 percent) and malaria 
(zero percent), and the veteran's PTSD has been found to 
preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
presently include PTSD, evaluated as 50 percent disabling; 
and malaria, evaluated as zero percent disabling.  The 
veteran's combined disability evaluation is 50 percent.  See 
38 C.F.R. § 4.16(a).  The Board is aware that further service 
connection claims are pending, but, given the outcome this 
case as described below, the fact that the Board is 
concerning itself only with the two presently service-
connected disabilities should not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The present 50 percent evaluation does not meet the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.

In this regard, the Board has considered the veteran's 
educational and employment background.  His June 2003 
application for TDIU reflects that he last worked in October 
2002 and has completed three years of college.

As to the veteran's service-connected disorders, the Board 
observes that he underwent VA psychiatric examinations in 
November 2002 and June 2003.  These examinations revealed a 
blunted affect, a depressed mood, an irregular rate and 
rhythm of speech, tearfulness, and adequate insight and 
judgment.  Both examiners diagnosed chronic and severe PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 48.  The second VA examiner commented that the veteran 
"should be able to do non stress related type sedentary 
employment."
 
However, in August 2004, the RO received a statement from a 
VA psychologist who had treated the veteran since February 
2003.  This doctor noted that the veteran's PTSD is chronic 
and severe and productive of insomnia, irritability, 
depression, social anxiety, concentration and memory 
impairment, and impatience.  The doctor also indicated that 
the veteran has used a number of psychotropic medications, 
including Trazodone, Topiramate, Celexa, and Clonazepam.  
Significantly, the doctor found that, due to the severity of 
such symptoms, the veteran "is unable to maintain 
employment."

The Board is aware of the June 2003 opinion that the veteran 
could perform sedentary work, notwithstanding his severe 
PTSD.  However, the more recent August 2004 opinion comes 
from a doctor who had treated the veteran for approximately 
18 months and had observed further severe symptoms.  The 
Board is also aware that the veteran's current evaluation for 
PTSD is 50 percent.  Nevertheless, the assignment of this 
evaluation predated the receipt of the August 2004 opinion.  
The Board would also point out that the veteran's two VA 
examiners assigned GAF scores of less than 50.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), such a 
GAF score range is indicative of symptoms including the 
inability to keep a job.

Overall, the Board is satisfied that the August 2004 VA 
doctor's statement is sufficiently probative evidence of 
unemployability due to service-connected PTSD that an extra-
schedular TDIU rating is warranted under 38 C.F.R. § 4.16(b).  
As such, the Board has concluded that the evidence of record 
supports entitlement to TDIU, and the veteran's claim for 
this benefit is granted in full.


ORDER

Entitlement to TDIU is granted.


REMAND

In June 2004, the veteran notified that RO that a claim for 
Social Security Administration (SSA) disability benefits was 
pending.  It is not clear whether this SSA claim has been 
adjudicated to date.  However, any medical evidence held by 
SSA could bear substantially on the veteran's service 
connection claims.  Accordingly, the SSA should be contacted, 
and such evidence should be requested, prior to the Board's 
adjudication of those claims.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).

Furthermore, in regard to several other claims, additional 
development is required.  The veteran has claimed bilateral 
hearing loss and tinnitus and is a recipient of the Combat 
Infantryman Badge, with in-service duties involving firearms, 
but he has not been examined to date so as to ascertain 
whether his claimed bilateral hearing loss and tinnitus are 
etiologically related to service.  Also, he noted ongoing 
audiological treatment at the Birmingham, Alabama VA Medical 
Center (VAMC) during his August 2004 VA Travel Board hearing.

Additionally, the veteran was treated for left ankle, right 
wrist, and right shoulder injuries in service, and one in-
service treatment record contains a reference to "ankle" 
symptoms without clarifying which ankle has such symptoms.  
However, the veteran has not been examined to date so as to 
specifically ascertain whether his claimed bilateral ankle, 
right wrist, left hip and right shoulder disorders are 
etiologically related to service.  While the veteran has 
previously been afforded VA examinations addressing these 
disorders, the examiners did not provide opinions as to the 
etiology of the disorders.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The SSA should be contacted, and any 
medical evidence relating to a disability 
benefits decision concerning the veteran, 
whether past or pending, should be 
requested.  All evidence received by the 
RO should be added to the claims file.

2.  The Birmingham VAMC should also be 
contacted, and all medical records dated 
since June 2004 should be requested.  All 
evidence received by the RO should be 
added to the claims file.

3.  The veteran should then be afforded a 
VA audiological examination to address 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  Based on the 
examination and the claims file review, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that bilateral 
hearing loss and tinnitus, if present, 
are etiologically related to service.  
All opinions and conclusions expressed by 
must be supported by a complete rationale 
in a typewritten report.

4.  The veteran should also be afforded a 
VA orthopedic examination to address the 
nature and etiology of his claimed 
bilateral ankle, right wrist, left hip 
and right shoulder disorders.  The 
examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  Based on the 
examination and the claims file review, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that current right 
ankle, left ankle, right wrist, left hip 
and right shoulder disorders are 
etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

5.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss, tinnitus, a right ankle disorder, a 
left ankle disorder, a right wrist 
disorder, a left hip disorder, and a 
right shoulder disorder should be 
readjudicated.  If the determination of 
one or more of these claims remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



